Citation Nr: 1503259	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-50 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri which denied an increased rating for a left inguinal herniorrhaphy, denied an increased rating for PTSD, and denied entitlement to TDIU.  The Veteran indicated on his December 2009 substantive appeal that he was only appealing the denial of TDIU

The Board issued a decision in June 2013 in which it denied the Veteran's appeal for TDIU.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2014 Memorandum Decision, the Court vacated the Board's June 2013 decision and remanded the case to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's September 2014 Memorandum Decision states that the Board failed to address relevant evidence; did not discuss the aggregate effect of the Veteran's service-connected disabilities; and failed to fully discuss the Veteran's education, training, and work history, in its determination.  

The RO last considered the Veteran's TDIU claim by way of a March 2013 supplemental statement of the case (SSOC).  Since that time the RO has granted the Veteran service connection for prostate cancer, currently rated at 40 percent.  The Veteran's claim for TDIU must be remanded to the RO for consideration of the TDIU claim which includes the Veteran's now service-connected prostate cancer.  

The June 2013 vacated Board decision discusses VA treatment records dated in January 2010, June 2011, and September 2012.  Since the Board's decision, the paper claims file was converted to an electronic file in the Veterans Benefits Management System, or VBMS.  These noted records are not contained in the Veteran's VBMS claims file and should be added to this file.  The Veteran's updated VA treatment records should also be obtained.  

According to the June 2013 Board decision, a June 2011 VA treatment record indicates that the Veteran was trying to get back into the trucking business.  The Veteran should be sent a new VA Form 21-8940 to fill out in order that his updated employment history will be of record. 

The Veteran should be provided a new VA examination that evaluates all of the Veteran's service-connected disabilities and discusses the impact of all of the  service-connected disabilities together on the Veteran's functional capabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from October 1, 2009 to present.  All copies must be associated with the Veteran's VBMS claims file.

2.  Provide the Veteran with a VA Form 21-8940 and request that he supply the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on the issue. 

3.  When the above actions have been accomplished, the Veteran should be afforded appropriate VA medical examination(s) to determine the functional impairments of the service-connected disabilities, with specific regard to their effects on his ability to perform tasks, including sedentary and physical tasks.  The service-connected disabilities include PTSD, prostate cancer, tinnitus, hearing loss and left inguinal herniorrhaphy.  The examiner(s) should also discuss whether there are combined effects of the Veteran's service-connected disabilities which result in a greater impairment.  The claims file must be made available and reviewed by the examiner. 

4.  Upon completion of the above, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate period of time to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


